       Case 4:20-cv-02154 Document 19 Filed on 09/24/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                              September 24, 2020
                              SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

TERRI PEPPER,                                   §
                                                §
          Plaintiff,                            §
VS.                                             §   CIVIL ACTION NO. 4:20-CV-02154
                                                §
LIFE PROTECT 24/7, INC. d/b/a LIFE              §
PROTECT 24/7,                                   §
                                                §
          Defendant.                            §

ORDER GRANTING JOINT MOTION TO AMEND AND MODIFY THE ORDER FOR
  CONFERENCE AND DISCLOSURE OF INTERESTED PARTIES DEADLINES

         This matter comes before the Court on the joint motion to amend and modify the order

for conference and disclosure of interested parties (Dkt. No. 5). The Court, having reviewed the

parties’ joint request and being otherwise fully advised in the matter, hereby GRANTS the joint

motion and ORDERS the current setting for the Conference is VACATED and reset as detailed

below.

        Joint Discovery/Case Management Plan is due on or before October 19, 2020

        Telephonic Scheduling Conference is reset for October 29, 2020 at 9:00 a.m.

         It is so ORDERED.

         SIGNED on this 24th day of September, 2020.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
